United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS              December 11, 2003
                       FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk

                             No. 03-60125
                           Summary Calendar


                          MUTOBA M. KASONGO,

                                               Petitioner,

                                   versus

               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                               Respondent.

                        --------------------
                Petition for Review of a Decision of
                  the Board of Immigration Appeals
                        BIA No. A76 418 279
                        --------------------

Before: BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Mutoba M. Kasongo, a citizen of the Democratic Republic of the

Congo, appeals from the decision of the Board of Immigration

Appeals (BIA) affirming the decision of the Immigration Judge (IJ)

denying asylum, withholding of deportation, and relief under the

Convention Against Torture. Kasongo contends that the BIA erred by

affirming the IJ’s decision without an opinion; that the IJ erred

by   denying   her   application    for     asylum   and   withholding       of

deportation because she established past persecution based on her

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-60125
                                   -2-

political views, and that she established her eligibility for

relief under the Convention Against Torture because she presented

evidence of past torture by government forces.

     We have approved of the BIA’s use of summary-affirmance

procedures.     Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.

2003).    The use of those procedures was appropriate in Kasongo’s

case.    See 8 C.F.R. § 1003.1(a)(7).

     We do not disturb the IJ’s finding that Kasongo was not

credible.     See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).              The

record indicated that Kasongo’s political activity, and that of her

husband, was     not   sufficient   to   raise   a    well-founded   fear    of

persecution by the Congolese government.             See Faddoul v. INS, 37

F.3d 185, 188 (5th Cir. 1994).      Finally, Kasongo has not shown that

it is more likely than not that she would be tortured by anybody

acting in an official capacity upon return to the DROC.                See 8

C.F.R. § 208.18(a)(1).

     PETITION DENIED.